Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6  are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.
	Eligibility Step One
	In the instant case, claims 1, 5 and 6 are directed to a method, non-transitory computer readable medium and apparatus. Thus, the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.	
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 5 and 6 recite a judicial exception illustrated by:
acquiring a record group that includes a plurality of ordered records and includes a plurality of item values in which each record is associated with each of a plurality of items;
specifying a first record and a second record associated with order having a predetermined relationship with order associated with the first record from among records included in the acquired record group;
determining whether or not an item value associated with a second item included in the first record satisfies a condition in a case where an item value associated with the first item among item values included in the first record is different from an item value associated with the first item among item values included in the second record; and
evaluating the first record on the basis of the determination result.

The abstract idea steps recited in claims 1, 5 and 6 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. For example, one could mentally: acquire a record group that includes a plurality of ordered records and includes a plurality of item values in which each record is associated with each of a plurality of items; specify a first record and a second record associated with order having a predetermined relationship with order associated with the first record from among records included in the acquired record group; determine whether or not an item value associated with a second item included in the first record satisfies a condition in a case where an item value associated with the first item among item values included in the first record is different from an item value associated with the first item among item values included in the second record; and evaluate the first record on the basis of the determination result..
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the recited additional elements of the claim (i.e. non-transitory computer-readable medium and, processor.) are written in such a generic manner that implies the claimed invention is comprised of generic components, not necessarily computer or structural components. The Examiner notes the method does not describe any structural mechanism performing the steps of the method.  Therefore, it is not clear if the method is performed by any particular machine or just by hand.
This illustrates that the abstract idea appears to be a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Even in the situation when computer elements are recited generically, Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited such that integrate the judicial exception into a practical application.  Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. Accordingly, the additional elements, as recited do to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
Claims 2-4 merely further embellish the abstract idea by providing additional details related to the processing and analysis of the data without providing significantly more than the abstract idea. The claims do not add anything beyond the abstract idea.
Therefore, claims 1-6 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onogi (US2019/0095412).
Regarding claims 1, 5 and 6, Onogi discloses a non-transitory computer-readable recording medium recording an evaluation program for causing a computer to execute processing ([0012] According to an aspect of the embodiments, a non-transitory computer-readable recording medium stores therein an evaluation program that causes a computer to execute a process. ) comprising:
acquiring a record group that includes a plurality of ordered records and includes a plurality of item values in which each record is associated with each of a plurality of items ([0039] The XBRL taxonomy 21 is obtained by defining the structure of each of the XBRL elements and is formed by schemas, linkbases, and table linkbases. The schema is a dictionary that stores therein attribute information, such as a name or a data type of an XBRL element, and corresponds to, in the embodiment, an “item definition”. The linkbase is a document in which, for example, a parent-child relationship between the XBRL elements, the display order, the display name, and the like are described. The table linkbase is a document in which a table layout of the XBRL elements is described and corresponds to, in the embodiment, a “table layout”. );
specifying a first record and a second record associated with order having a predetermined relationship with order associated with the first record from among records included in the acquired record group ([0039] The XBRL taxonomy 21 is obtained by defining the structure of each of the XBRL elements and is formed by schemas, linkbases, and table linkbases. The schema is a dictionary that stores therein attribute information, such as a name or a data type of an XBRL element, and corresponds to, in the embodiment, an “item definition”. The linkbase is a document in which, for example, a parent-child relationship between the XBRL elements, the display order, the display name, and the like are described. The table linkbase is a document in which a table layout of the XBRL elements is described and corresponds to, in the embodiment, a “table layout”. [0040] The mapping definition 22 defines combination information on data types in a header (title) portion in a table. In the mapping definition 22, for example, a combination of data types in each of a header portion in the X-axis, a header portion in the Y-axis, and a header portion in the Z-axis is defined. Examples of the data types include a character string type, a date type, and a numerical value type; however, the data types are not limited to these. Furthermore, the mapping definition 22 defines association between cells and the XBRL elements in a table. For example, in the mapping definition 22, property information on an XBRL element that is associated with the position of a line of a cell or associated with a cell in the header portion or the input portion in the table is defined. Furthermore, the mapping definition 22 is generated by a structural analysis unit 32, which will be described later. Furthermore, an example of the content of the mapping definition 22 will be described later. [0045] The structural analysis unit 32 analyzes the XBRL taxonomy 21 and generates the mapping definition 22 and the template sheet 23 that are in accordance with the definition of the table linkbase (table layout). The structural analysis unit 32 stores the generated mapping definition 22 and the template sheet 23 in the storage unit 2. [0055] The mapping definition 22 further includes association information between cells and XBRL elements. In the association information between cells and XBRL elements, regarding the cell in which a value is input, association between a position and an XBRL element is set. Here, regarding the cell in which a value is input to a line B, if the line is a title line, the cell is associated with the value of the SEGMENT that is represented as an XBRL element. If the line is a data input line, the cell is associated with the value of PERIOD that is represented as an XBRL element. Regarding the cell in which a value is input to a line C, if the line is a data input line, the cell is associated with the value of <Assets> that is represented as an XBRL element. Regarding the cell in which a value is input to a line D, if the line is a data input line, the cell is associated with the value of <Liabilities> that is represented as an XBRL element. If the line is a title line, the cell is associated with the value of AREA that is represented as an XBRL element. [0057] The data conversion unit 33 refers to the mapping definition 22 and acquires each of the combinations of the data classifications that are associated with the plurality of cells included in the data input lines and the title line in the table. Furthermore, the combination of the data types in the data input line corresponds to the sum of the combination of the data types in the header portion in the Y-axis included in the mapping definition 22 and the combination of the data types in the value cell portion. The combination of the data types in the title line of the table corresponds to the combination of the data types in the header portion in the Z-axis included in the mapping definition 22.);
determining whether or not an item value associated with a second item included in the first record satisfies a condition in a case where an item value associated with the first item among item values included in the first record is different from an item value associated with the first item among item values included in the second record ([0058] The data conversion unit 33 compares, regarding each of the lines out of the plurality of lines, the acquired combination of the data types with the specified combination of the data types and performs evaluation on the line targeted for a comparison process in accordance with the comparison result. For example, the data conversion unit 33 determines whether the combination of the data types in the read line is the same as that in the data input line. If the combination of the data types in the read line is not the same as that in the data input line, the data conversion unit 33 determines whether the combination of the data types in the read line is the same as that in the title line of the table. If the combination of the data types in the read line is the same as that in the title line of the table, the data conversion unit 33 detects that the read line is the start position of the next table. Namely, when the data conversion unit 33 analyzes the cell for each line from the top to the bottom and from the left end to the right end, the data conversion unit 33 detects the start position of the next table by checking the cells against the mapping definition 22. Then, when the data conversion unit 33 detects the start position of the next table, the data conversion unit 33 performs the data conversion process on the next table. Furthermore, if the combination of the data types in the read line is the same as that in the data input line, the data conversion unit 33 maps the data input line and adds the line to an XBRL instance 41. Then, the data conversion unit 33 performs the data conversion process on the subsequent line. [0066] The data conversion unit 33 determines whether the combination of the data types in the line indicated by the code a2 is the same as that in the data input line. In this case, because the combination of the data types in the line indicated by the code a2 is a set of “character string type, character string type, character string type, character string type” and the combination of the data types in the data input line is a set of “character string type, date type, numerical value type, numerical value type”, the combinations of the data types are not the same. Thus, the data conversion unit 33 determines whether the combination of the data types in the line indicated by the code a2 is the same as that in the title line of the table. Here, the combinations of the data types in all of the lines are a set of “character string type, character string type, character string type, character string type”. [0108] If the data conversion unit 33 determines that the combination of the data types in the analysis target line is not the same as that in the data input line (No at Step S24), the data conversion unit 33 performs the following process. Namely, the data conversion unit 33 determines whether the combination of the data types in the analysis target line is the same as that in the title line of the table stored in the mapping definition 22 (Step S25). The combination of the data types in the title line of the table is the combination of the data types in the header portion in the Z-axis. [0110] In contrast, if the data conversion unit 33 determines that the combination of the data types in the analysis target line is not the same as that in the title line of the table (No at Step S25), the data conversion unit 33 proceeds to Step S28 in order to perform the mapping process on the analysis target line. Furthermore, in such a case, the analysis target line does not match the data input line and the title line of the table; therefore, this is a case of an input error caused by a user. Thus, the data conversion unit 33 may also send, as a notification at the time of mapping process, an error in accordance with the input data type. [0113] In contrast, if the data conversion unit 33 determines that the combination of the character string and the data type in the analysis target line or the combination of the character strings in the analysis target line is not the same as that in the title line of the table (No at Step S27), the data conversion unit 33 determines that the analysis target line is the same as the header portion in the Y-axis. Then, the data conversion unit 33 performs the mapping process on the analysis target line (Step S28). [0125] Furthermore, each of the components in the evaluation device 1 illustrated in the drawings is not always physically configured as illustrated in the drawings. In other words, the specific shape of the separate or integrated the evaluation device 1 is not limited to the drawings; however, all or part of the device can be configured by functionally or physically separating or integrating any of the units depending on various loads or use conditions. For example, the input unit 31 and the structural analysis unit 32 may also be integrated as a single unit. The data conversion unit 33 and the output unit 34 may also be integrated as a single unit. In contrast, the structural analysis unit 32 may also be separated into a first creating unit that generates the mapping definition 22 and a second creating unit that generates the template sheet 23. Furthermore, the storage unit 2, such as the XBRL taxonomy 21, the mapping definition 22, the template sheet 23, and the input completion sheet 24, may also be connected as an external device of the evaluation device 1 via a network. ) ; and
evaluating the first record on the basis of the determination result (0059] The output unit 34 outputs the XBRL instance 41 that indicates the results obtained by conversion performed by the data conversion unit 33. For example, the output unit 34 may also output the XBRL instance 41 that is the conversion results to a monitor or may also store the XBRL instance 41 in the storage unit 2. [0109] If the data conversion unit 33 determines that the combination of the data types in the analysis target line is the same as that in the title line of the table (Yes at Step S25), the data conversion unit 33 detects the analysis target line as the start position of the next table (Step S26). Then, the data conversion unit 33 proceeds to Step S21 in order to perform the mapping process on the next table. [0110] In contrast, if the data conversion unit 33 determines that the combination of the data types in the analysis target line is not the same as that in the title line of the table (No at Step S25), the data conversion unit 33 proceeds to Step S28 in order to perform the mapping process on the analysis target line. Furthermore, in such a case, the analysis target line does not match the data input line and the title line of the table; therefore, this is a case of an input error caused by a user. Thus, the data conversion unit 33 may also send, as a notification at the time of mapping process, an error in accordance with the input data type. [0113] In contrast, if the data conversion unit 33 determines that the combination of the character string and the data type in the analysis target line or the combination of the character strings in the analysis target line is not the same as that in the title line of the table (No at Step S27), the data conversion unit 33 determines that the analysis target line is the same as the header portion in the Y-axis. Then, the data conversion unit 33 performs the mapping process on the analysis target line (Step S28).).
Regarding claim 2, Onogi discloses
wherein the determining processing normalizes the item value associated with the second item included in the first record and determines whether or not the normalized item value coincides with a keyword that has been registered in advance ([0039] The XBRL taxonomy 21 is obtained by defining the structure of each of the XBRL elements and is formed by schemas, linkbases, and table linkbases. The schema is a dictionary that stores therein attribute information, such as a name or a data type of an XBRL element, and corresponds to, in the embodiment, an “item definition”. The linkbase is a document in which, for example, a parent-child relationship between the XBRL elements, the display order, the display name, and the like are described. The table linkbase is a document in which a table layout of the XBRL elements is described and corresponds to, in the embodiment, a “table layout”. [0040] The mapping definition 22 defines combination information on data types in a header (title) portion in a table. In the mapping definition 22, for example, a combination of data types in each of a header portion in the X-axis, a header portion in the Y-axis, and a header portion in the Z-axis is defined. Examples of the data types include a character string type, a date type, and a numerical value type; however, the data types are not limited to these. Furthermore, the mapping definition 22 defines association between cells and the XBRL elements in a table. For example, in the mapping definition 22, property information on an XBRL element that is associated with the position of a line of a cell or associated with a cell in the header portion or the input portion in the table is defined. Furthermore, the mapping definition 22 is generated by a structural analysis unit 32, which will be described later. Furthermore, an example of the content of the mapping definition 22 will be described later. [054]-[058]).
Regarding claim 3, Onogi discloses
wherein the evaluating processing evaluates that the first record is a record serving as a break of the record group in a case where the normalized item value coincides with the keyword ( [0094] In the following, the outline of the data conversion process according to the embodiment will be described with reference to FIG. 10. FIG. 10 is a diagram illustrating the outline of the data conversion process according to the embodiment. As illustrated in FIG. 10, the data conversion unit 33 inputs the input completion sheet 24 and the mapping definition 22. Then, the data conversion unit 33 refers to the mapping definition 22 and the XBRL taxonomy 21, maps (converts) the financial data that has been input to the input completion sheet 24, and outputs (adds) the financial data to the XBRL instance 41.).
Regarding claim 4, Onogi discloses
wherein the evaluating processing evaluates that the first record is not a record serving as a break of the record group in a case where the normalized item value does not coincide with the keyword and notifies the evaluation result ([0094] In the following, the outline of the data conversion process according to the embodiment will be described with reference to FIG. 10. FIG. 10 is a diagram illustrating the outline of the data conversion process according to the embodiment. As illustrated in FIG. 10, the data conversion unit 33 inputs the input completion sheet 24 and the mapping definition 22. Then, the data conversion unit 33 refers to the mapping definition 22 and the XBRL taxonomy 21, maps (converts) the financial data that has been input to the input completion sheet 24, and outputs (adds) the financial data to the XBRL instance 41. [0095] Here, in the XBRL instance 41 converted from the input completion sheet 24, if SEGMENT is “Device” and AREA is “Asia”, the value of Assets indicated as PERIOD “2014.03.31” is set to “1000”. Furthermore, if SEGMENT is “Device” and AREA is “Europe”, the value of Liabilities indicated as PERIOD “2014.12.31” is set to “8100”. [0096] Example of the Flowchart of the Structural Analysis Process [0097] In the following, a flowchart of the structural analysis process according to the embodiment will be described with reference to FIG. 11. FIG. 11 is a flowchart illustrating an example of the structural analysis process according to the embodiment. [0098] First, the structural analysis unit 32 reads the XBRL taxonomy 21 (Step S11). The structural analysis unit 32 starts analyzing the XBRL taxonomy 21 (Step S12). The analyzation of the XBRL taxonomy 21 mentioned here is mainly analyzing the item definition and the table layout. [0099] The structural analysis unit 32 refers to the table layout and acquires the layout (arrangement order) of the header portions in the X-, Y- and, Z-axes and the value cell portion (Step S13). The structural analysis unit 32 refers to the table layout and the item definition and acquires information on the header portion in the X-, Y- and, Z-axes and the data type in the value cell portion (Step S14). In the information in the header portion in the X-, Y- and, Z-axes, the character strings of the title and the data types of the values of the character string are included. [0100] The structural analysis unit 32 generates the template sheet 23 in accordance with the analyzed layout (arrangement order) and outputs the template sheet 23 (Step S15). [0101]-[0114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moura (US2019/0164063) Data classification extracts from structured text business data inputs, via natural language understanding processing, training set data elements (training keywords, training concepts, training entities, and/or training taxonomy classifications). Embodiments identify associations within the structured training business data of business class categories with respective ones of extracted training set data elements, and build a logical relationship data classification training knowledge base ontology that connects business classes to respective associated ones of extracted training data elements as questions into knowledge base ontology question-business class associations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689